Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In re Great Northern Energy, Inc.                              Original Mandamus Proceeding

 No. 06-16-00030-CV                                      Opinion delivered by Justice Burgess, Chief
                                                         Justice Morriss and Justice Moseley
                                                         participating.


        As stated in the Court’s opinion of this date, we conditionally grant Great Northern’s
petition for writ of mandamus only with respect to the turnover of its counterclaim in the Baker
Lawsuit. The trial court is directed to vacate the turnover order insofar as it requires a turnover of
Great Northern’s counterclaim in Baker v. Great Northern Energy, Inc., et al., Civil Action No.
3:14-CV-00240-B, currently pending in the United States District Court for the Northern District
of Texas, Dallas Division. We are confident the trial court will promptly comply, and our writ
will issue only if it does not. We deny all other relief.



                                                        RENDERED MAY 31, 2016
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk